Title: To Thomas Jefferson from Frances Dorothy Cartwright, 16 February 1825
From: Cartwright, Frances Dorothy
To: Jefferson, Thomas


Sir
At Dr Gilchrist’s No 11 Clarges St Piccadilly—
16th Feby 1825
Having been induced by a variety of circumstances to believe that it is my duty to give the public a summary of my late Uncle’s exertions in the cause of freedom, I am anxious to publish such parts of  his correspondence with distinguished political characters, as might be most  beneficial to the cause he had so much at heart, and would at the same time give additional interest to the work—The letter, Sir, with which you favoured my dear Uncle, not long before his lamented death, has been read with the greatest pleasure by many of his friends, and if you are so obliging as to give your consent for its publication, I should be very glad to insert it towards the close of the work. It afforded my excellent Uncle much  gratification and I am sorry to say that during the latter part of his life, his gratifications of this kind were not frequent—The apathy, and indifference into which this country has for some time past been falling,  must have cast a gloom even over his mind, bright and pure as it was, and amidst the neglect he experienced from too many of his political associates, he must have been often obliged to look into his own heart for his reward & consolation—This, however, is mere conjecture on my part for he never was known to express a word which indicated despondency, or personal mortification—I could have wished that the Memories of his life had fallen into abler hands, but I have discovered in the examination of his papers, that it was his wish that if any thing biographical were attempted it should be under my direction, and in executing what I therefore consider as a sacred duty, I have found the  greatest alleviation, which the loss of his beloved society could have afforded me—I must beg your indulgence for intruding so long on your valuable time and with every Sentiment of respect and venerationI remain Sir Your very obedient Humble SertFrances Dorothy Cartwright—I am happy to say that my Aunt, the worthy relict of one of the best of men, has borne his loss with more fortitude than I could have expected, and I trust she will live to witness the erection of a public monument which is contemplated in this country—